Case 3:15-cv-01106-TJC-PDB Document 90 Filed 06/29/20 Page 1 of 1 PageID 2261



                            United States District Court
                             Middle District of Florida
                               Jacksonville Division


RANDOLPH SELLERS & TABETHA SELLERS,
INDIVIDUALLY AND ON BEHALF OF A CLASS
OF PERSONS SIMILARLY SITUATED,


             Plaintiffs,

v.                                                       NO. 3:15-cv-1106-J-32PDB

RUSHMORE LOAN MANAGEMENT SERVICES, LLC,

             Defendant.



                                       Order

       Because of the global pandemic and at the parties’ request, the undersigned
will conduct the July 28, 2020, settlement conference by video teleconference using
Zoom. The Courtroom Deputy will separately send counsel an email invitation with
the link and password. Participants should dress in appropriate court attire and appear
in front of an appropriate professional background. Federal Rule of Criminal Procedure
53 (constraining a judge’s authority to permit photographing or broadcasting a judicial
proceeding) and Local Rule 4.11 (prohibiting photographing the proceeding, operating a
recording or transmission device during the proceeding, and broadcasting or televising
the proceeding), apply.


      Ordered in Jacksonville, Florida, on June 29, 2020.




c:    Counsel of Record
